DETAILED ACTION
Claims 1-8 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to because the submitted Fig. 5 appears to have not been uploaded properly, therein being large missing portions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. [0009] and [0082], the term “setting” should be read as “sitting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear how the phrase “a pressure sensor which is setting at a bottom of the rock sample” is defined.

Regarding claims 2-8, these claims are rejected for failing to remedy the rejection of claim 1 under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-8, the best prior art of record fails to encompass all of the limitations of currently amended independent claim 1.
Specifically, the best prior art fails to critically teach a method for obtaining rock mechanical and geometric parameters of rock samples, the steps being as follows: S1, acquiring an image of an upper surface of a rock sample by one of two cameras symmetrically and obliquely arranged above the rock sample; S2, dividing the upper surface of the rock sample into N1 x N1 grids with high resolution by laser, and then using a Berkovich indenter for indentation test in each grid according to a preset loading rate w1 and an indentation depth L1, so as to obtain a dynamic signal of displacement changing with time D1(t) by a displacement measurement system during each indentation process, and a dynamic signal of load changing with time F1(t) by a pressure sensor which is setting at a bottom of the rock sample, and then obtaining a three-dimensional mechanical parameter lattice of a corresponding rock sample including an elastic modulus E and a Poisson's ratio p; by processing obtained parameters; and/or, dividing the upper surface of the same rock sample into N2xN2 grids with low resolution by laser, and then using a twist drill for rotary cutting penetration test in each grid according to a preset drilling rate w2 and a drilling depth L2, so as to obtain a dynamic signal of feed force P(t) changing with time by a feed force sensor connected with the twist drill during each cutting process, a dynamic signal of torque M(t) changing with time by a torque sensor set at an adjacent side of the twist drill during each cutting process, and a dynamic signal of displacement D2(t) changing with time by a displacement measurement system during each cutting process, and then obtaining three-dimensional mechanical parameters including an elastic modulus E, a cohesive force C and an internal friction angle φ and a compressive strength Rp; S3, acquiring a pulse echo signal of the rock sample by an ultrasonic sensor excitation device and an ultrasonic sensor receiving device which are symmetrically arranged on both sides of the rock sample, so as to obtain a longitudinal wave velocity Vp and a transverse wave velocity Vs of an ultrasonic wave passing through the rock sample and a density p of the rock sample, and then calculating a dynamic elastic modulus Ed and a dynamic Poisson's ratio μd of the rock sample (formulas omitted); S4, moving the rock sample to a position identical to step Si again, and then projecting a structured light coding pattern on the upper surface of the rock sample, so as to collect images of the upper surface of the rock sample by the two cameras which are symmetrically and obliquely arranged above the rock sample, and reconstruct a three-dimensional morphology of the upper surface of the rock sample further; S5, polishing the upper surface of the rock sample, and lubricating and cooling by running water until the upper surface of the rock sample returning to a smooth plane; S6, repeating steps S1~S5 to grind the rock sample layer by layer and carrying out identical parameter acquisition experiment until the rock sample reaches a last layer of a preset depth, so as to acquire a geometry of a complete rock sample and a 3D parameter lattice of mechanical parameters from an accumulation of parameters of several layers of single-layer rock; S7, using an IDW spatial interpolation algorithm to process the 3D lattice of mechanical parameters obtained from step S6: (formulas omitted) wherein, wi(x) is a weight of xi; ui is an actual value of the ith sample point; R(x) is mechanical parameters of rock obtained from different mechanical tests (indentation test, rotary cutting penetration test); d(x, xi) is a distance between the sample point and the unsolved point: (formula omitted) wherein, xi;, yi, zi; are coordinates of the ith sample point on X, Y, and Z axes, respectively; obtaining a virtual lattice of mechanical parameters by weighted averages using distances between interpolation points and the sample points as weight, and then obtaining three-dimensional mechanical parameter fields of the complete rock sample, including a compressive strength field, a cohesive force field, an internal friction angle field, an elastic modulus field and a Poisson's ratio field.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a method for obtaining rock mechanical and geometric parameters of rock samples as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855